Citation Nr: 1314128	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right lower extremity radiculopathy.

2. Entitlement to service connection for left lower extremity radiculopathy.

3. Entitlement to service connection for scar residuals of the face and head.

4. Entitlement to service connection for chronic headaches.

5. Entitlement to service connection for rhinitis.

6. Entitlement to service connection for residuals of neck injury.

7. Entitlement to service connection for residuals of low back injury.

8. Entitlement to service connection for right hip disorder.

9. Entitlement to service connection for left hip disorder.

10. Entitlement to service connection for right upper extremity radiculopathy.

11. Entitlement to service connection for left upper extremity radiculopathy.

12. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sinusitis.

13. Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected deviated septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas. A December 2008 rating decision denied a reopening of the sinusitis claim and denied all of the other claims except the obstructive sleep apnea claim. An October 2009 rating decision denied the obstructive sleep apnea claim. The Veteran timely perfected separate appeals of those determinations.

The Veteran testified at a Board hearing via video conference in November 2011 before the undersigned Veterans Law Judge, with the Veteran sitting at the RO and the undersigned sitting at the Board's Central Offices in Washington, DC. The Veteran also testified at a local RO hearing before a decision review officer in June 2009. Transcripts of the testimony of both hearings are of record and have been reviewed. The Veteran submitted additional evidence for which he waived initial RO review and consideration. See 38 C.F.R. § 20.1304 (2012).

In April 2012, the Board remanded the above issues for additional development.  The case is again before the Board for further appellate review.

The issue of entitlement to service connection for chronic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right lower extremity radiculopathy did not have its clinical onset in service and is not otherwise related to active duty, including an in-service motor vehicle accident; it was not exhibited within the first post service year.  

2.  Left lower extremity radiculopathy did not have its clinical onset in service and is not otherwise related to active duty, including an in-service motor vehicle accident; it was not exhibited within the first post service year.  

3.  Scars on his face or head did not have their clinical onset in service and are not otherwise related to active duty, including an in-service motor vehicle accident.

4.  The Veteran does not have active rhinitis that had its clinical onset in service or is otherwise related to active duty.

5.  Residuals of a neck injury did not have their clinical onset in service and are not otherwise related to active duty, including an in-service motor vehicle accident.  

6.  Residuals of a low back injury did not have their clinical onset in service and are not otherwise related to active duty, including an in-service motor vehicle accident.  

7.  A right hip disorder did not have its clinical onset in service and is not otherwise related to active duty, including an in-service motor vehicle accident.  

8.  A left hip disorder did not have its clinical onset in service and is not otherwise related to active duty, including an in-service motor vehicle accident.  

9.  Right upper extremity radiculopathy did not have its clinical onset in service and is not otherwise related to active duty, including an in-service motor vehicle accident; it was not exhibited within the first post service year.  

10.  Left upper extremity radiculopathy did not have its clinical onset in service and is not otherwise related to active duty, including an in-service motor vehicle accident; it was not exhibited within the first post service year.  

11.  Since the December 2006 rating decision, the evidence received with regard to his claim for entitlement to service connection for sinusitis has been cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

12.  Obstructive sleep apnea did not have its clinical onset in service and is not otherwise related to active duty.  



CONCLUSIONS OF LAW

1.  Right lower extremity radiculopathy was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Left lower extremity radiculopathy was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  Scar residuals of the face and head were not incurred in or aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

4.  Rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).

5.  Residuals of neck injury were not incurred in or aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

6.  Residuals of a low back injury were not incurred in or aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

7.  A right hip disorder was not incurred in or aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

8.  A left hip disorder was not incurred in or aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

9.  Right upper extremity radiculopathy was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

10.  Left upper extremity radiculopathy was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

11.  Because evidence received since December 2006 is not new and material with regard to his claim for entitlement to service connection for sinusitis, this claim is not reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2012).

12.  Obstructive sleep apnea was not incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disability.   38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in September 2008 and August 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). These letters also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letters met the notice requirements set out in Dingess.  

With regard to the Veteran's petition to reopen his claim for entitlement to service connection for sinusitis, the September 2008 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim to reopen for service connection, including the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the July 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Post-service medical records have been associated with the claims file.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in October 2011 in order to obtain the Veteran's records from the Social Security Administration (SSA), to contact the Veteran and request information regarding his VA and non-VA treatment since January 2010 for rhinitis and obstructive sleep apnea, including records from the Texas Employment Commission, and to provide the Veteran with examinations to determine whether he had rhinitis, headaches, or obstructive sleep apnea related to service or to a service-connected disability.  

The Veteran was sent a letter in April 2012, asking him to identify additional records reflecting treatment for rhinitis, headaches, and obstructive sleep apnea.  The Veteran submitted additional evidence in September 2012, prior to the most recently issued supplemental statement of the case.  Additional VA medical records, reflecting treatment since January 2010, have been added to the Virtual VA online records system and have been considered in adjudicating the Veteran's claims herein. His records from the SSA and the Texas Employment Commission have been obtained and associated with the claims file.  Finally, the Veteran was afforded VA examinations for his claims for entitlement to service connection for rhinitis and obstructive sleep apnea in November and December 2012.  The Board finds that these VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

With regard to the Veteran's petition to reopen his claim for entitlement to service connection for sinusitis, the Board has found that new and material evidence has not been presented sufficient to reopen this claim.  As such, a VA examination is not warranted.  38 C.F.R. § 3.159 (c)(4)(C)(iii) (2012).

The Veteran was not afforded VA examinations for his claims for entitlement to service connection for back, neck, and bilateral hip disabilities, upper and lower extremity peripheral neuropathy and scars.  With regard to his orthopedic and neurological disabilities, as will be explained in detail below, the Board has determined that the Veteran's contentions regarding an in-service onset of these disabilities are not credible, and there is no medical evidence which links any of these disabilities with his active duty service.  In terms of his claimed scars, the Board notes that the Veteran has testified that his scars are not visible and therefore not disfiguring.  In addition, the Veteran has been afforded VA examinations for his service-connected nose disability, which he claims is related to his scars; however, the examiners have found that the Veteran does not have any scars that are related to his in-service nose injury.  As such, examinations for these claimed disabilities are not warranted. See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in November 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge explained the evidence necessary to establish the claim for service connection, and inquired about outstanding medical evidence and dates of treatment. He also held the record open in order to provide the Veteran with enough time to submit additional evidence.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service connection - laws and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Where the veteran served continuously for ninety (90) or more days during a period of war, and if an organic disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2012).

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). In that case, the burden falls on the Veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.' 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2012); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to service connection for back and neck disorders, peripheral neuropathy of the upper and lower extremities, and disorders of the right and left hips

The Veteran has contended that his back and neck disabilities, upper and lower extremity radiculopathy, and left and right hip disorders are due to his in-service motor vehicle accidents in October 1962 and August 1963.

The Veteran's service treatment records reflect that he was in a motor vehicle accident in October 1962, and that he complained of "aching in muscles" when he was treated a week after the accident.  Service treatment records show that in August 1963, the Veteran was in a motor vehicle accident and had abrasions and contusions, which were cleaned and dressed.  He was not treated for any additional injuries.  The Veteran did not report any difficulties on separation Report of Medical History, except for athlete's foot.  Separation Report of Medical Examination shows a scar on his left hip, but otherwise his examination was normal.  In the Report of Medial History, the Veteran denied having or having had neuritis, paralysis, arthritis or rheumatism, lameness, or any bone or joint deformity.  

The Veteran filed a claim for compensation in April 1964 and made no mention of back, neck, hip, or extremity problems.  A VA general medical examination at that time did not include pertinent complaints or findings.  

A 1992 private medical record from C.A.V., M.D. show that the Veteran reported aching in his lower back, hips and left lower extremity.
 
July 1992 magnetic resonance imaging study magnetic resonance imaging studies (MRI) of the lumbar and cervical spine revealed a very mild bulging disc at L4 to L5 and L5 to S1 and mild spinal stenosis in the lumbar spine, and a mild bulging discs at C5 to C6 and mild changes of spondylosis in the cervical spine.

A private electromyography (EMG) conducted in August 1993 revealed normal lower extremities.  A private September 1993 lumbar spine MRI revealed mild generalized arthritic changes with no herniated nucleus polposus seen.  There was no significant encroachment on the thecal sac or exiting natural elements on the current study.  Mild lumbar scoliosis was noted.

In December 1993, a private myelogram  of the lumbar spine and a private computed tomography scan of the lumbar spine were normal.

Records from the Employee Retirement System of Texas from September 1994 show that the Veteran was unable to work due to lumbosacral spine degenerative osteoarthritis, and that the Veteran reported back and neck pain since a motor vehicle accident in 1970.  He also reported that his discomfort was aggravated in another motor vehicle accident in June 1994.  In addition, in these records he indicated that he had several injuries, including to his arms and right knee in a 1970 train accident, and to his left leg in the 1994 motor vehicle accident.  He indicated that the 1994 motor vehicle accident aggravated his injuries sustained in the 1970 accident.  

In an October 1995 disability report for the Social Security Administration (SSA), the Veteran reported that his right arm, left arm, right knee and left leg disabilities were caused by post-service motor vehicle accidents in 1970 and 1994, a train accident in 1970, and a accident in 1993.

Private medical records show that the Veteran complained of pain in the hips, legs and lower back in September and October 2000, which had been present for months.

February 2001 private medical records from L.N., M.D. reflect that the Veteran was diagnosed with degenerative disc disease and spinal stenosis, and that he received a lumbar epidural steroid injection.
  
In November 2002, the Veteran reported chronic pain in his legs, low back pain, and right shoulder pain.  Examination of the back revealed a normal curvature, with no pain on pressure and no paraspinal muscular spasm.  Neurological examination of the extremities was normal.  In October 2003, the Veteran reported that he had a cervical spine injury in service, and that he had constant problems with his neck.  He admitted to being "accident prone" and had been in a motor vehicle accident in July 2003 in addition to other motor vehicle accidents.  He reported taking pain medications for his bilateral lower extremities and his back.  In November 2003 orthopedic note shows that the Veteran complained only of left shoulder pain.

A private medical record from El Paso Ear, Nose and Throat Associates shows that the Veteran complained of pain in his neck, but an MRI was basically normal.  

In a May 2005 VA medical record, the problems included only problems in the shoulder region. At this time, the Veteran also reported being in a train accident in 1970.  

In a March 2007 statement, the Veteran reported that he had been in a motor vehicle accident in August 1963 in Homestead, Florida; however, he only mentioned his nose injury and made no contentions about additional injuries.

The Veteran filed his claims for entitlement to service connection for back, neck and bilateral hip disabilities and peripheral neuropathy of his upper and  lower extremities in June 2008.

At his DRO hearing in June 2009, the Veteran reported that he had been in two motor vehicle accidents while on active duty-in Washington state in October 1962 and in Homestead, Florida in August 1963, and that his neck, back and related injuries were a result of these motor vehicle accidents.  The Veteran reported that he had been in one motor vehicle accident since service, in 1970.  He reported that he did not seek any treatment for his neck or back problems until 1976 or 1977 because he did not have insurance.  With regard to his arms, he indicated that he began having problems in 1971 or 1972.  

At his BVA hearing, the Veteran indicated that he was treated in sick call for his injuries a few days aft he Tacoma accident and that he went to the emergency room at the AFB after the motor vehicle accident in Homestead.

The Veteran is competent to report pain in his back, neck, hips and extremities.  Layno, supra.  However, the Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this case, the Board finds that the Veteran's reports of an in-service onset of back and neck pain are not credible, for the following reasons.  While the Veteran's service treatment records reflect that he was in two motor vehicle accidents, there is no evidence that he reported any ongoing back or neck pain following these accidents.  In fact, the Veteran never reported any symptoms with his back, neck, hips or extremities, even though he was seen on multiple occasions for various issues, including aching muscles and contusions after his motor vehicle accidents.  On his separation Report of Medical History the Veteran indicated that he did not have any back, neck, and hip or extremity pain and did not report any other problems, except for athlete's foot.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Veteran has repeatedly contradicted himself with regard to the onset of his back and neck pain.  The evidence includes records from the Employee Retirement  System of Texas from September 1994, reflecting the Veteran's reports that he initially injured his back and neck in a post-service motor vehicle accident in 1970, and that his pain was aggravated by an additional motor vehicle accident in 1994.  Notably, at his July 2009 DRO hearing, the Veteran reported that he had only been in one motor vehicle accident since service, in 1970.  In his application for SSA disability, the Veteran reported problems in his extremities that were related to post-service motor vehicle accidents in 1970 and 1994, a train accident in 1970, and an accident in 1993.  The evidence of record shows that the Veteran did not report any orthopedic or neurological problems until many years after service.  He was aware of the compensation program and filed a claim for benefits in 1964 but made no mention of these problems.  He did report nasal difficulties claimed to be related to his in-service motor vehicle accident.  For these reasons the Board concludes that the Veteran's statements with regard to the in-service onset of his back, neck, hip and extremity pain and the continuation of it from his discharge are not credible.  These statements made by the Veteran render this lay evidence to be contradictory and therefore of no probative value. 

Finally, the Veteran's statements with regard to the in-service onset of his neck, back, bilateral hip and upper and lower extremity pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  The Veteran indicated at his DRO hearing that he did not seek treatment for his back and neck problems since he did not have insurance.  However, private medical records from 1992 reflect the first medical evidence of any reports of aching in his lower back, hips and left lower extremity.  There is no medical evidence showing treatment for over 20 years after his release from service.  The lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  

The medical evidence of record reflects that the Veteran has been diagnosed with mild bulging discs at L4 to L5 and L5 to S1 and mild spinal stenosis in the lumbar spine, and a mild bulging discs at C5 to C6 and mild changes of spondylosis in the cervical spine, along with some arthritic changes in the lumbar spine with no associated neurological disorders in his upper or lower extremities, and no hip disabilities.  His lumbar and cervical spine disorders were diagnosed prior to the filing of the current claims.  McLain.

However, even if the Veteran had currently diagnosed disabilities in his lumbar spine, cervical spine, hips or upper or lower extremities, there is no competent, credible lay evidence and no medical evidence reflecting that the Veteran has any back, neck, hip or extremity disabilities that are linked to service.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a back, neck, left and right hip or upper and lower extremities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

Entitlement to service connection for scar residuals of the face and head

Service treatment records show that in August 1963, the Veteran was in a motor vehicle accident and had abrasions and contusions, which were cleaned and dressed.  The Veteran did not report any difficulties on separation Report of Medical History, except for athlete's foot.  Separation Report of Medical Examination shows a scar on his left hip, but otherwise his examination was normal.  

The Veteran filed a claim for compensation in April 1964 and made no mention of any scarring.  A VA general medical examination at that time did not include pertinent complaints or findings.  

The Veteran has contended that he has scars on his face and scalp as a result of an in-service motor vehicle accident in Florida in August 1963, when he hit the windshield.  At his DRO and Videoconference hearings, the Veteran noted that he had mild scars on his scalp, which were covered by his hair, and a mild scar on the bridge of his nose.  He reported that none of the scars were disfiguring.  

At his videoconference hearing, the Veteran contended that, in the motor vehicle accident, he hit his nose, which resulted in the scar and further damage to his nasal deformity, necessitating his surgery in 1982.  On VA examination in 1964, the Veteran did not have complaints and there were no findings of scarring.  The Veteran is service-connected for a deviated septum, and any damage caused by a motor vehicle accident in service has been considered in his rating for that disability.  

There is no medical evidence that the Veteran has any scars that would be eligible for a separate disability rating.  In fact, the examiner who performed the December 2012 VA sinuses examination noted that the Veteran did not have any scars associated with his disability.

The Board finds that a separate disability rating for scars is not warranted, as there is no evidence that the Veteran has facial scars that cause any disability or are disfiguring.  The Veteran's own statements and testimony provide evidence against a grant of service connection for scars.  

As the preponderance of evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Id. 
Entitlement to service connection for obstructive sleep apnea

The Veteran contends that his sleep apnea is secondary to his service-connected deviated septum.  He has also contended that he began having breathing problems and snoring while on active duty.  In a January 2010 statement, the Veteran contended that the other troops in his barracks would complain about his snoring and that he was often fatigued during the day since his sleep was so poor. He indicated that he did not know that he had sleep apnea until November 2008, when he was referred to a sleep specialist.  

Service treatment records do not reflect any treatment for or complaints of sleep problems while on active duty.  In fact, on his separation Report of Medical History, the Veteran specifically indicated that he did not have any problems with sleep.

The Veteran filed a claim for compensation in April 1964 and made no mention of sleep problems.  A VA general medical examination at that time did not include pertinent complaints or findings.  

In September 2009, the Veteran was provided with a VA respiratory examination.  The examiner noted a November 2008 sleep study that the Veteran had undergone, and diagnosed with sleep apnea.  The examiner noted that the Veteran's sleep apnea was less likely as not caused by or the result of his deviated nasal septum.  The examiner provided the rationale that his service treatment records did not reflect a nose injury in service, and that in 1964, when the Veteran was examined, there was no evidence of a fracture of his nasal bone. He also noted that nasal septal deviation was congenital, and that that Veteran had other morbid conditions contributing to his sleep apnea, including coronary artery disease, peripheral vascular disease, hypertension and tobacco use.  

At his November 2011 BVA Hearing, the Veteran indicated that this sleep apnea began during service but that he was not tested and diagnosed with it until 2005 or 2007.  He indicated he had sleep problems throughout his life.   He felt that it was due to his deformed nasal septum.

In November 2012, a VA examiner provided an opinion with regard to whether the Veteran's sleep apnea was aggravated by his service-connected deviated septum.  He found that there was no significant deviation of the nasal septum to cause clinically significant nasal obstruction that could aggravate his sleep apnea.  This opinion was based upon radiographic examinations reporting that there was mild nasal septal deviation and the other reporting that the septum was midline.  The sequence of events also does not favor the contention that the nasal septal deviation post-operatively chronically worsened the obstructive sleep apnea.  The examiner opined that, on the contrary, the surgery for severe nasal septal deviation would improve his obstructive sleep apnea.  

The Board finds, for the following reasons, that entitlement to service connection for sleep apnea is not warranted.  

The Board notes that the evidence of record shows that the Veteran has a current diagnosis of sleep apnea.  Brammer.  As such, the remaining issues are whether this disorder is related directly to service or to a service-connected disability, as the Veteran has alleged.  

With regard to entitlement to service connection on a direct basis, the Board notes that the Veteran has contradicted himself in his statements that his sleep disturbance and sleep apnea began while on active duty.  While he has contended that his sleep apnea began during service and that his snoring disturbed others in his barracks, his service treatment records reflect that the Veteran indicated that he did not have any sleep problems when he was discharged from active duty.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In addition, the medical evidence of record does not support the Veteran's contentions that his sleep apnea began during active duty.  The evidence of record includes treatment records reflecting treatment for various medical difficulties essentially from 1964 to the present; however, while the Veteran was seen on numerous occasions for other nasal problems, there were no reports of or treatment for sleep apnea until he was diagnosed with sleep apnea in 2008, and when he initially addressed his contentions that it was related to service or to a service-connected disability in his DRO hearing.  Buchanan.

The Veteran's contentions that his sleep apnea originated during active duty are not credible.  In addition, there is no medical evidence that links the Veteran's sleep apnea to active duty.  As such, the Board finds that service connection, on a direct basis, is not warranted for the Veteran's obstructive sleep apnea.  38 C.F.R. § 3.303(a).

With regard to the Veteran's contention that it is secondary to his service-connected deviated septum, the medical evidence of record-namely the VA opinions provided in September 2009 and November 2012-are against a finding that the Veteran's sleep apnea has been caused or aggravated by his deviated septum.  These examiners reviewed the evidence of record and provided opinions that the Veteran's obstructive sleep apnea was not caused or aggravated by his service-connected deviated nasal septum. The examiners reviewed the evidence of record and noted that the Veteran's deviated nasal septum was mild, at the most, based on the tests in the medical evidence of record.  As such, these examinations are of great probative value and provide competent medical evidence against the Veteran's claim.

The Board notes that the Veteran has contended that his sleep apnea is secondary to his service-connected disability; however, there is nothing in the claims file to show that the Veteran has the medical expertise sufficient to make such a finding.  Woehleart. 

As the preponderance of evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Id. 

Entitlement to service connection for rhinitis

The Veteran contends that he has allergic rhinitis that began during service.

The Veteran's service treatment records do, in fact, reflect that the Veteran was treated for rhinitis while on active duty.  In March 1962, the Veteran complained of chronic recurrent nasal obstructions, and was diagnosed with chronic rhinitis.  At separation, his Report of Medical Examination reflected normal sinuses, nose and throat.  His Report of Medical History reflected the Veteran's reports that he did not have any ear, nose or throat problems or chronic, recurrent colds.

Veteran had a VA examination in May 1964 reflected only his complaints of frequent severe headaches and congestion, and that his general medical examination was essentially negative.  The Veteran was diagnosed with an old fracture of the nose with moderate deformity deviated nasal septum, with moderate obstruction.  An X-ray showed no residual evidence of fracture.

In October 1978, the Veteran was diagnosed with allergic rhinitis and a marked nasal septal deviation to the right with polypoid changes of the vocal chord.

A May 2006 VA examination report shows that the Veteran reported that he had continuing complaints of headaches and nasal congestion, at least once or twice per week.  X-rays of the sinuses revealed chronic rhinitis.  In August 2006, the Veteran was provided with medication to treat allergic rhinitis.

VA medical records show that in June 2007, the Veteran was found to have chronic left nasal congestion and was told to begin saline irrigation.  In July 2008, the Veteran was found to have nasal congestion secondary to a functional problem in his nose.  In May 2008, the Veteran was found to have a functional problems with his nose.

Current VA medical records show that the Veteran is provided with antihistamines to treat allergies, and that he has reported ongoing congestion.

A December 2012 VA examination shows that the examiner noted that the Veteran had no official diagnosis of sinusitis or rhinitis, and that a VA examiner had noted that the Veteran had chronic nasal congestion and sinus congestion, even though there was no evidence of either radiologically or otherwise.  Upon examination, the Veteran had no a moist pink mucosa with no swelling or exudates, and no post nasal drip.  The mucosa of the mouth and throat were within normal limits.  The examiner opined that the objective findings of the examination did not support the Veteran's claim for service connection for allergic or vasomotor rhinitis.  He noted that the Veteran's nasal septum deviation was congenital and had been repaired.  Multiple radiological studies (CT scans) showed no hypertrophic mucosa, and direct visual examination showed no edema of the mucosa or post nasal drip.  The examiner also opined that the Veteran's rhinitis was less likely than not incurred  or caused by an in-service event or illness.  The examiner noted that the nasal mucosa in patients with allergic rhinitis classically appears edematous and pale, normal in color in patients with nonallergic rhinitis, and beefy red with acute viral rhinosinusitis or rhinitis medicamentosa.  Allergic rhinitis is classified as intermittent if symptoms typically occur at a particular time of year or in response to specific environmental exposures and as persistent if symptoms occur year round.  The examiner noted that the Veteran had a mucosa that was normal, and that the septum deviation was minimal and caused no functional problems.  There was no nasal passage obstruction or narrowing, and the sinuses were all clear.  The examiner concluded that the Veteran did not have rhinitis allergic or vasomotor or any other type.  He had no sinusitis, and there was no residual from septoplasty causing inflammation, obstruction or rhinitis. The examiner found that the claimed condition was less likely as not related to service or to his service-connected deviated septum.

The Veteran has contended that he has symptoms of rhinitis.  He is competent to do so.  Layno.

However, the medical evidence of record fails to show that the Veteran has a current diagnosis of rhinitis.  While he was found to have rhinitis in May 2006, the Board notes that this was prior to filing his claim, and therefore was not during the claims period.  While the Veteran is receiving medication to treat some form of allergies, and contends that he continues to suffer from congestion, he has not been diagnosed with rhinitis since his claim for entitlement to service connection was filed with the VA.  

Significantly,  the December 2012 VA examiner found that, based on multiple radiological studies and his physical examination of the Veteran, that the Veteran did not have any active pathology to support a current diagnosis of rhinitis.  This examiner provided a thorough rationale, explaining that the Veteran's nasal mucosa was normal, indicating that he did not have rhinitis, and that the Veteran's septum deviation was minimal and caused no functional problems.  Without a current diagnosis, service connection is not warranted on a direct or secondary basis.  Brammer.

As the preponderance of evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Id. 

Claim to reopen - sinusitis

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran was denied entitlement to service connection for sinusitis in a July 2006 rating decision, which was confirmed and continued in a December 2006 rating decision.  As the Veteran did not submit new and material evidence or a notice of disagreement within a year of this decision, the decision is final.  See 38 U.S.C.A. § 7105(b)-(c), (d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(a), (b).

In these rating decisions, the Veteran was denied entitlement to service connection for sinusitis because the evidence did not reflect that he had a current diagnosis. Therefore, new and material evidence addressing this basis is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

The Board finds that, while the relevant evidence submitted and added to the record since the most recent rating decision is new, in that it was not part of the record at the time of the rating decisions in July and December 2006, the new evidence is not material, as it does not reflect a current diagnosis of sinusitis.  While the treatment records in evidence contain the Veteran's reports of ongoing nasal congestion, there are no medical records reflecting a diagnosis of sinusitis.  The examiner who provided the December 2012 examination found that, based on his examination of the Veteran and the history of evidence, that the Veteran did not have sinusitis.  

The Board accordingly finds that new and material evidence has not been received to reopen the claim of service connection for sinusitis.  Hence, the appeal is denied.


ORDER

Service connection for right lower extremity radiculopathy is denied.

Service connection for left lower extremity radiculopathy is denied.

Service connection for scar residuals of the face and head is denied.

Service connection for rhinitis is denied.

Service connection for residuals of neck injury is denied.

Service connection for residuals of low back injury is denied.

Service connection for right hip disorder is denied.

Service connection for left hip disorder is denied.

Service connection for right upper extremity radiculopathy is denied.

Service connection for left upper extremity radiculopathy is denied.

As new and material evidence has not been received to reopen the claim of service connection for sinusitis, the appeal is denied.

Service connection for obstructive sleep apnea, including as secondary to service-connected deviated septum, is denied.  


REMAND

In its April 2012 remand, the Board instructed the AOJ to provide with Veteran with a VA examination to determine whether his headaches, which preexisted service, were aggravated while on active duty service.  If aggravation was not found, the examiner was to provide an opinion as to whether the Veteran's headaches have increased in severity beyond their natural progression due to his service-connected deviated nasal septum.  The Veteran was provided with a VA examination in December 2012.  The examiner provided the required opinion regarding whether the Veteran's preexisting headaches were aggravated during active duty service.  However, with regard to the issue of whether the Veteran's service-connected deviated nasal septum aggravated his headaches, the examiner noted only that the Veteran's tensional headaches were "mostly not related to the nasal septum."  The examiner did not provide any rationale for this opinion.  As such, the Veteran's claims folder should be returned to the VA examiner who provided the December 2012 examination for the Veteran's claim for entitlement to service connection for headaches, in order to obtain an opinion as to whether his service-connected deviated nasal septum has aggravated his headaches beyond their natural progression, and to provide a rationale for any such opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be provided to the VA examiner who provided the December 2012 examination for the Veteran's claim for service connection for chronic  headache to review the record and provide an opinion as to whether his service-connected deviated nasal septum has aggravated his headaches.

If further examination or testing is needed, this should be undertaken.
 
The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed opinion or in an addendum. 

The examiner should determine whether it at least as likely as not (50 percent probability or more) that the Veteran's headaches have been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected deviated nasal septum.

If the Veteran's headaches have been aggravated by his service-connected deviated nasal septum, the examiner should specify the baseline level of disability prior to aggravation and the permanent, measurable increase in the severity of the disability attributable to the service-connected deviated nasal septum.  This may be ascertained by the medical and lay evidence of record.  The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


